                               UNITED STATES DISTRICT COuRT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Clayton Ellis Minton                                              Docket No. 7:13-CR-59-lBO

                               Petition for Action on Supervised Release

    COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Clayton Ellis Minton, who, upon an earlier plea
of guilty to Conspiracy to Possess With the Intent to Distribute and Distribute a Quantity of Heroin, in
violation of21 U .S.C. § 846, was sentenced by the Honorable Terrence W. Boyle, ChiefU. S. District Judge,
on November 14, 2013, to the custody of the Bureau of Prisons for a term of 60 months. It was further
ordered that upon release from imprisonment the defendant be placed on supervised release for a period of
7 years. Thereafter, on December 18, 2014, upon the granting ofMinton's motion pursuant to 18 U.S.C. §
3582(c)(2), the term of imprisonment was reduced to 49 months.

   Clayton Ellis Minton was released from custody on November 6, 2015, at which time the term of
supervised release commenced.

    On September 1, 2017, a Petition for.Action was submitted to the court advising that a urine specimen
collected from the defendant on August 18, 2017, was determined by the national laboratory to be positive
for cocaine use. In response to the violation, Minton's supervised release was modified to include drug
aftercare and participation in the DROPS program, beginning at the second use level. On September 13,
2017, the defendant underwent a substance abuse assessment with PORT New Horizons in Nags Head,
North Carolina, and was not recommended for treatment.

    On August 14, 2018, a DROPS Sanction Report was submitted to the court advising that a urine
specimen collected from Minton on July 30, 2018, was determined by the national laboratory to be positive
for cocaine. In response to the violation, the defendant was ordered to complete a 5-day DROPS sanction.
He completed the sanction on September 12, 2018. Minton underwent a substance abuse reassessment with
PORT New Horizons on September 19, 2018, and was not recommended for treatment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

   On October 29, 2018, the defendant submitted to an instant urine screen which tested positive for cocaine·
use. When confronted with the result, Minton admitted to consuming a shot of liquor containing liquid
cocaine on October 24, 2018. He also provided a written statement acknowledging his drug use. The
national laboratory confirmed the result of the instant urine screen on November 3, 2018. In response to
the violation and in lieu of a 10-day DROPS sanction, it is respectfully recommended that Minton be ordered
to abide by a curfew with electronic monitoring for a period of30 days. The defendant signed a Waiver of
Hearing agreeing to the proposed modification of supervision. Additionally, it is respectfully recommended
that the DROPS Program condition be removed inasmuch as it is no longer being used in this district.

Note: On November 5, 2018, Minton was referred to Professional Counseling Services in Nags Head for a
substance abuse assessment. The assessment is pending.
Clayton Ellis Minton
Docket No. 7:13-CR-59-lBO
Petition For Action
Page2




PRAYING THAT THE COURT WILL ORDER that supervised release be mpdified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions, and procedures provided by the supervising officer.

    2. The DROPS Program condition shall be removed.

Except as herein modified, the judgment shall remain in full force and effect.


Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Jeffrey L. Keller                                 Isl Lakesha H. Wright
Jeffrey L. Keller                                     Lakesha H. Wright
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      306 East Main Street, Room 306
                                                      Elizabeth City, NC 27909-7909
                                                      Phone:252-335-5508
                                                      Executed On: November 6, 2018

                                       ORDER OF THE COURT

  Considered and ordered this    6         day of M~~                    , 2018, and ordered filed and made
· a part of the records in the above case.        t



 ~,,(]~
Terrence W. Boyle
Chief U.S. District Judge
                                 TT
